DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/8/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 15 paragraph 2-4.  The 35 U.S.C. 103 rejection of claims 1-3, 5-20, and 22-40 has been withdrawn. 
Allowable Subject Matter
Claim1-3,5-20, and 22-40 are allowed. Claims 4 and 21 have been previously cancelled,
The following is an examiner’s statement of reasons for allowance: 
The prior art, Pham Van et al (US 2020/0288319 ), discloses determining a connection request and uplink data to transmit in response to a random-access response received from a network node. The method further comprises generating security information based at least in part on the uplink data. The method further comprises transmitting a radio transmission in response to the random-access response. The radio transmission comprises the connection request and the uplink data secured by the security information.
The prior art, Chen et al (US 2019/0387404), discloses receiving, by user equipment (UE), a non-access stratum (NAS) security mode command message from a mobility management entity (MME), where the NAS security mode command message carries first verification matching information used to verify UE capability information received by the MME, determining, by the UE based on the first verification matching information, whether the UE capability information received by the MME is consistent with UE capability information sent by the UE to the MME, and, if the UE capability information received by the MME is consistent with the UE capability information sent by the UE to the MME, sending, by the UE, a NAS security mode complete message to the MME.
The prior art, Ohta et al (US 2019/0297530), discloses a controller configured to perform numbering of multiple pieces of data and transmit the multiple pieces of data that are numbered, to a second wireless communication apparatus, and perform first processing in a case where, among the multiple pieces of data, specific data is discarded after the numbering and before the transmission, wherein the first processing is configured to transmit the multiple pieces of data subsequent to the discarding to the second wireless communication apparatus without renumbering, and transmit discarding notification information that notifies the discarding, to the second wireless communication apparatus.
The prior art, Xu et al (US 2019/0253895), discloses a system related to the field of communications technologies, to perform integrity protection on control signaling exchanged between a DU and UE in a CU-DU separated access network architecture. The method includes: determining, by a DU, integrity protection parameters and an integrity protection algorithm, where the integrity protection parameters and the integrity protection algorithm are used to perform integrity protection on a signaling radio bearer between the DU and UE; determining, by the DU, a message authentication code MAC-I based on the integrity protection parameters and the integrity protection algorithm; and receiving, by the DU, control signaling sent by an RRC layer of the DU, and sending, to the UE, the control signaling carrying the MAC-
The prior art, Gage (US 20190238345), discloses supporting shared sessions in communication networks. The system includes an interoperation between a User Equipment and serving nodes of a communication network. The serving nodes communicate with at least one anchor node of the communication network. In some implementations a shared session identifier and User Equipment identifying component are used to identify a User Equipment within a shared session. In some implementations, a paging notification is used to inform one or more target User Equipment that of a downlink message relating to the shared session.
The prior art, Hayashi et al (US 2019/0174311), discloses an information obtaining unit configured to obtain information related to beam selection; and a key generating unit configured to generate a security key for radio communication between a base station and a terminal apparatus based on the information related to the beam selection.
The prior art, Lin et al (US 2019/0082367), discloses processing of access stratum (AS) security for terminal handover from a source cell to a target cell, including obtaining a derivation parameter, deriving a target AS root key based on a source AS root key and derivation parameter, and calculating, based on the target AS root key, an AS security key used in the target cell. The source AS root key is an AS root key used in the source cell, the target AS root key is an AS root key used in the target cell, the derivation parameter is used to derive an AS root key and corresponds to a RAN node or a RAN node group or an area in which the target cell is located, and cells at a same RAN node, RAN node group, or area have a same derivation parameter.
The prior art, Lee et al (WO 2008144248), discloses a transmitting wireless device includes generating a first Message Authentication Code (MAC) for a data packet based at least in part on a first security key used to communicate with a receiving wireless device; generating a second MAC for the data packet based at least in part on a second security key used to communicate with a relay user equipment (UE), in which the relay UE is included in a data routing path between the transmitting wireless device and the receiving wireless device; and transmitting the data packet to the relay UE with at least the first MAC and the second MAC.
The prior art, Muhanna et al (US 2017/0264439), discloses mutual authentication and security agreement (MASA) protocols may use independently generated integrity and/or encryption keys to securely communicate private information exchanged between UEs and various network-side devices (e.g., base stations, MMEs, HSSs, etc.). In particular, MASA protocols may use an initial authentication request (IAR) encryption key (KIAR.sub.ENC) to encrypt UE specific information (e.g., an IMSI, etc.) in an IAR message and/or an initial authentication response (IAS) encryption key (KIAS.sub.ENC) to encrypt private information in an IAS message. Additionally, embodiment MASA protocols may use an IAR integrity protection key (KIAR.sub.INT) to verify the integrity of information in an IAR message and/or an IAS integrity protection key (KIAS.sub.INT) to verify the integrity of information in an IAS message. The KIAR.sub.ENC, KIAR.sub.INT, KIAS.sub.ENC, and/or KIAS.sub.INT may be independently computed by the UE and a home subscriber server (HSS).
The prior art, Lee e al (US 2017/0202033), discloses wireless communication at a user equipment (UE) includes establishing a connection with a network node; receiving from the network node, as part of establishing the connection, an AS security indication indicating an AS protocol layer for protecting data packets; and configuring AS security protection for data packets based at least in part on the AS security indication and the indicated AS protocol layer. A method for configuring AS security includes establishing a connection with a UE; receiving from a network access device controller, as part of establishing the connection, an AS security indication indicating an AS protocol layer for protecting data packets; and configuring AS security protection for data packets transmitted to or received from the UE based at least in part on the AS security indication and the indicated AS protocol layer.
The prior art, Himaya et al (US 2015/0350989), discloses signaling is used to control the integration of the WLAN/WWAN architecture is performed over the Radio Resource Control (“RRC”) plane. The integrated architecture may provide a network-controlled framework for performing traffic steering and radio resource management. Additionally, according to the disclosure provided herein, the integrated architecture may interwork with legacy systems (e.g., architectures that do not support the integrated WLAN/WWAN architecture).
The prior art, Shah et al (US 8,880,869), discloses that a device receives capability information associated with a next hop device of a wireless local area network (WLAN). The device also determines, based on the capability information, whether the next hop device is capable of implementing security for traffic, where the security includes a media access control (MAC) security standard and a layer 2 link security standard. The device further creates, via the MAC security standard, a secure channel with the next hop device when the next hop device is capable of providing security for traffic.
The prior art, Kuo (US 2014/0228027), discloses implementing small cell enhancements in a wireless communication system are disclosed. The method includes a first eNB (evolved Node B) controlling a first cell, wherein the first cell is serving a UE (User Equipment). The method further includes the first eNB configuring a second cell to serve the UE, wherein the second cell is controlled by a second eNB. The method also includes the first eNB allocating a measurement gap configuration to the UE. In addition, the method includes the first eNB sending the measurement gap configuration to the second eNB.
The prior art, Chen et al (US 2013/0310006), discloses that a  method for key generation is applied to a UMTS-LTE resource convergence scenario that has a base station as an anchor point, and includes: deriving, according to a root key and a count value of an LTE system, or according to a random number and an LTE system root key, a UMTS integrity key and cipher key, and sending the UMTS integrity key and cipher key to a UMTS control node. The embodiments of the invention enable the derivation of the UMTS integrity key and cipher key in a UMTS-LTE resource convergence scenario that has a base station as an anchor point, enable a user equipment to communicate securely through a UMTS, and further improve security of data transmitted in the UMTS.
The prior art, Feuersanger et al (US 2012/0224552), discloses  informing an eNodeB on the transmit power status of a user equipment in a mobile communication system using component carrier (CC) aggregation. The eNodeB to recognize the power usage status of a UE in a communication system using carrier aggregation. The UE indicates to the eNodeB, when the UE is close to using its total maximum UE transmit power or when it has exceeded same. This is achieved by the UE including indicator(s) and/or new MAC CEs to one or more protocol data units transmitted on respective component carriers within a single sub-frame that is providing the eNodeB with power status information. The MAC CEs may report a per-UE power headroom. Alternatively, the MAC CEs may report per-CC power headrooms and/or power reductions applied to the respective uplink CCs.
The prior art, Akiyoshi  (US 2011/0170530), discloses a mobile terminal uses a data path that was generated with an ISP network by a base station in a home network to access a NW via the ISP network, includes an authentication means and connection control means in the ISP network. The base station accepts an access request from the mobile terminal and transmits information relating to the base station and the mobile terminal to the connection control means. The authentication means determines based on the information whether a linking service that connects to the home NW without traversing the ISP network can be provided to the mobile terminal, and if the linking service can be provided, notifies this information to the connection control means. Based on this notification, the connection control means requests the base station to generate a data path for providing the linking service, and the base station generates the data path.
The prior art, Suh et al (US 2010/0115275), discloses transmitting a Layer 3 message including a UE security capability to a Mobility Management Entity (MME) and the eNB, receiving a Access Stratum Security Mode Command (AS SMC) including a AS security algorithm selected by the eNB, as a result of verification of the UE security capability and information received from the MME, and a AS Message Authentication Code (MAC), transmitting a AS security mode complete message including the AS SMC to the eNB after verification of integrity of the AS SMC using the AS MAC, and transmitting, when receiving a Non Access Stratum (NAS) SMC including the UE security capability, a NAS security mode complete message to the MME after verification of integrity of the NAS SMC.
The prior art, He (US 2010/0095123), discloses  negotiating a security capability when a terminal moves. When a user equipment (UE) moves from a second/third generation (2G/3G) network to a long term evolution (LTE) network, the method includes the following steps. A mobility management entity (MME) acquires a non-access signaling (NAS) security algorithm supported by the UE, and an authentication vector-related key or a root key derived according to the authentication vector-related key, selects an NAS security algorithm, derives an NAS protection key according to the authentication vector-related key or the root key, and sends a message carrying the selected NAS security algorithm to the UE. The UE derives an NAS protection key according to an authentication vector-related key thereof.
The prior art, Kobayashi et al (US 2007/0201424), discloses a reception part receives RLC-PDU from an RLC processing part to extract information to be used for determining whether security is required. This information is sent to a security management part, which determines whether security is required. Data outputted from the reception part is stored into a data buffer via a data management part. The data, which is regarded by the security management part as requiring security, is read by the data management part from the data buffer, then encrypted by a security calculation part, and then stored back into the data buffer again. Concealed or non-concealed data is read from the data buffer and sent to an FP processing part via a transmission part.
The prior art, Walton et al (US 2005/0135298), discloses MAC processing for efficient use of high throughput systems that may be backward compatible with various types of legacy systems are disclosed. In one aspect, a data frame is formed comprising a common portion for transmission in a format receivable by various stations, such as access points and remote stations. The data frame also comprises a dedicated portion, formatted for transmission to a specified remote station. In another aspect, the common portion is unsteered, and the dedicated portion is steered. In another aspect, an access point schedules an allocation in response to a data indication included in a common portion of a data frame transmitted from one remote station to another. In another aspect, a first station transmits a reference to a second station, which measures the reference and generates feedback therefrom.
However, the prior art, either alone or in combination does not expressly disclose:
“transmitting, to a base station (BS), information indicating a medium access control (MAC) security capability of the UE; receiving, from the BS, a communication that includes an indication of a MAC security configuration for communications between the UE and the BS, wherein the indication of the MAC security configuration is based at least in part on the MAC security capability of the UE; generating a distributed unit (DU) key from a B S key based at least in part on the communication, wherein the DU key is associated with a DU of the BS and the BS key is associated with a central unit (CU) of the BS; generating a MAC encryption key and a MAC integrity key from the DU key; and using the MAC encryption key or the MAC integrity key to communicate with the BS;” or
“receiving, from a user equipment (UE), information indicating a medium access control (MAC) security capability of the UE; transmitting, to the UE, a communication that includes an indication of a MAC security configuration for communications between the UE and the BS, wherein the indication of the MAC security configuration is based at least in part on the MAC security capability of the UE; generating a distributed unit (DU) key from a BS key based at least in part on the communication, wherein the DU key is associated with a DU of the BS and the BS key is associated with a central unit (CU) of the BS; generating a MAC encryption key and a MAC integrity key from the DU key; and using the MAC encryption key or the MAC integrity key to communicate with the UE.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENDALL DOLLY/Primary Examiner, Art Unit 2436